Upon an information charging him in the usual form with having killed and murdered one D.F. *Page 24 
Taylor, June 13, 1922, Wade H. Hyde was tried and found guilty of manslaughter in the first degree and his punishment assessed at imprisonment in the penitentiary for a term of ten years. From the judgment rendered in accordance with the verdict, January 10, 1924, an appeal was perfected by filing in this court on July 9, 1924, a petition in error with case-made.
The errors assigned are that the evidence is insufficient to support the verdict; that the court erred in admitting incompetent evidence on behalf of the state and in excluding competent testimony offered by the defendant; that the court erred in the instructions given and misconduct of the county attorney in his argument to the jury. However, no brief in support of the assignments of error has been filed, and no appearance made on behalf of the plaintiff in error in this court.
It appears that the defendant, about 48 years old, and the deceased, something over 50 years, lived across the road from each other, about two miles east of Bristow; that the defendant took up a cow belonging to deceased, that about 20 minutes later the deceased went to the defendant's cow lot, some words passed between them, and the defendant shot the deceased three times. One bullet passed through the right arm between the elbow and wrist and broke both bones in the arm, one passed along the abdomen, and another bullet entered the side, passing through the bowels. Death resulted the following day.
There were several eyewitnesses to the shooting, but none heard the words spoken before the shooting. They all agree that the defendant jumped back, pulled a revolver and fired the shots.
As a witness in his own behalf, the defendant testified that after putting the cow in the lot, he saw Mr. Taylor coming in the yard, and he walked out and met him; *Page 25 
Mr. Taylor said, "I came after the cow"; that he told him to pay one dollar and he could take her; that Mr. Taylor had a penknife in his hand and was coming towards him, and said, "Get out of my way, or I will cut your damn heart out," and he jumped back and fired the shots with a 32 Colts automatic.
Without the aid of oral argument or a brief on the part of the plaintiff in error, we have examined the whole record, and we find the same free from error. In fact, no law question is presented by the record. Only a general exception was taken to the instructions given, and there were no instructions requested on the part of the defendant. No objection was made or exception reserved to the argument of counsel, and this assignment is not sustained by the record.
The evidence is amply sufficient to support the verdict. It appearing that the defendant had a fair trial and was properly convicted, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.